Exhibit 10.2

 

FORM OF DEBT CONVERSION AGREEMENT

 

This Debt Conversion Agreement (this “Agreement”) is made as of April 30, 2020
by and between Digerati Technologies, Inc. a Nevada corporation having an
address at 825 W Bitters, Suite 104, San Antonio, Texas 78216 (the “Company”)
and __________________, having an address at __________________(the “Creditor”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain promissory note attached as Exhibit A hereto
(the “Note “), the Company had outstanding indebtedness to the Creditor as of
and including April 30, 2020 in the aggregate amount of $___________, comprised
of both principal and interest (the “Indebtedness”); and

 

WHEREAS, the Creditor desires to, and the Company has agreed to, convert 50% of
the Indebtedness into shares of the Company’s Series B Convertible Preferred
Stock, par value $0.001 per share (the “Series B Preferred Stock”), at a
conversion price of $1.00 per share, and 50% of the Indebtedness into shares of
the Company’s Common Stock at a conversion price of $0.03 per share, on the
terms and conditions as set forth herein (the “Conversion”), it being agreed and
acknowledged that subsequent to the Conversion, the Indebtedness shall be
cancelled.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Conversion and Cancellation of the Indebtedness.  Effective automatically
upon the execution and delivery of this Agreement by all the parties (the
“Closing”), the Indebtedness shall be cancelled and converted into an aggregate
of ___________ shares of Series B Preferred Stock and __________ shares of
Common Stock (the “Shares”). All interest due on the Note from April 30, 2020
through the date of Closing shall remain an obligation of the Company to the
Creditor following the Closing.

 

2. Representations and Warranties of the Company. The Company represents and
warrants to the Creditor that:

 

2.1  Authority. The Company has all requisite corporate power and authority to
execute and deliver this Agreement and consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company. The Company has duly executed and delivered
this Agreement and, assuming due authorization, execution and delivery of this
Agreement by the Creditor, this Agreement constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that enforceability may be limited by bankruptcy
laws or other laws affecting creditors’ rights generally and by general
principles of equity. Neither the execution, delivery and performance of this
Agreement, nor the performance of the transactions contemplated hereby,
including without limitation the issuance of the Shares will: (i) constitute a
breach or violation of the Company’s constituent documents; (ii) conflict with
or constitute (with or without the passage of time or the giving of notice) a
breach of, or default under any material agreement, instrument or obligation to
which the Company is a party or by which its assets are bound; or (iii) violate
any court order, judgment, administrative or judicial order, writ, decree,
stipulation, arbitration award or injunction or statute, law, ordinance, rule
and regulation applicable to the Company.

 



 

 

 

2.2 Issuance. The issuance of the Shares pursuant to this Agreement will not
violate any (i) preemptive right, right of first refusal or other rights of any
person to acquire securities of the Company or (ii) applicable federal or state
securities laws, and the rules and regulations promulgated thereunder.

 

3. Representations and Warranties of the Creditor.  The Creditor represents and
warrants to the Company that:

 

3.1 Authority.  The Creditor has all the power and requisite authority to
execute and deliver this Agreement and consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Creditor.   The Creditor has duly executed and
delivered this Agreement and, assuming due authorization, execution and delivery
of this Agreement by the Company, this Agreement constitutes a legal, valid and
binding obligation of the Creditor, enforceable against the Creditor in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy laws or other laws affecting creditor’s rights generally
and by general principles of equity.

 

3.2 No Prior Transfer.  The Creditor has not previously transferred any interest
in the Note or incurred any obligation to do so.

 

3.3 Investment.   The Creditor is acquiring the Shares pursuant to this
Agreement solely for investment purposes, for the Creditor’s own account and not
with a view to resale or distribution. The Creditor understands that (i) the
Shares are not registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws, (ii) the Company is under no
obligation to register the Shares, and (iii) the Shares cannot be transferred,
resold or otherwise disposed of by the Creditor without such registration unless
the Company receives an opinion of counsel, reasonably acceptable to the
Company, stating that such transfer, resale or other disposition is exempt from
such registration requirements, or other evidence satisfactory to the Company
that demonstrates the applicability of such exemption.

 

3.4 Investment Qualifications.  The Creditor has such knowledge and experience
in financial and business matters and familiarity with the Company as to be
capable of evaluating the merits and risks of converting the Indebtedness into
the Shares.

  

4. Survival.  The representations and warranties in Sections 3 and 4 shall
survive the Closing and continue in full force and effect thereafter.

 



2

 

 

5. Miscellaneous.

  

5.1 Entire Agreement.  This Agreement supersedes and cancels any prior or
contemporaneous agreements among the parties relating to the subject matter of
this Agreement.  There are no representations, agreements, arrangements or
understandings between the Creditor and the Company relating to the subject
matter of this Agreement that are not fully expressed herein.  

 

5.2 Amendment.  This Agreement may not be amended except by an instrument in
writing signed by both the Company and the Creditor.

 

5.3 Successors and Assigns.  This Agreement may not be assigned or transferred
by any party without the prior written consent of the other party. Subject to
the foregoing restriction on transfer or assignment, this Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns.

 

5.4 Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Nevada, without
regard to conflict of law principles.  Any litigation arising out of or related
to this Agreement shall be instituted and prosecuted only in the appropriate
state or federal court situated in Clark County, Nevada.

 

5.5 Interpretation.  The captions of the sections of this Agreement are for
convenience and reference only, and shall not be held to explain, modify,
amplify or aid in the interpretation, construction or meaning of this Agreement.

 

5.6 Expenses. Each party will bear its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

 

5.7 Counterparts; Electronic Signatures.  This Agreement may be executed in
counterparts, each of which shall be considered an original instrument, but all
of which together shall be considered one and the same
agreement.  Electronically transmitted copies of the signature page hereof shall
be deemed originals and shall be binding for all purposes.

 

[-Signature Page Follows-]

 



3

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated above.

 

THE COMPANY:

 

DIGERATI TECHNOLOGIES, INC.

 

By:       Name:     Title         THE CREDITOR:         By:       Name:    
Title:  

 

 

4



 

 